                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

RAYMOND BERNARD THOMAS,                      )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )         No. 1:19-cv-01002-JDT-cgc
                                             )
R. LEE MOORE, JR., ET AL.,                   )
                                             )
       Defendants.                           )


                    ORDER DISMISSING COMPLAINT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH,
           NOTIFYING PLAINTIFF OF APPELLATE FILING FEE AND
      NOTIFYING PLAINTIFF OF RESTRICTIONS UNDER 28 U.S.C. § 1915(g)


       On January 3, 2019, Plaintiff Raymond Bernard Thomas, who is incarcerated at the

Dyer County Jail in Dyersburg, Tennessee, filed a pro se civil complaint pursuant to 42

U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court

issued an order on January 4, 2019, granting leave to proceed in forma pauperis and

assessing the civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28

U.S.C. §§ 1915(a)-(b). (ECF No. 4.) The Clerk shall record the Defendants as R. Lee

Moore, Jr., a Circuit Court Judge in Dyersburg, Tennessee; Timothy Boxx; and Noel H.

Riley, II. Defendants Boxx and Riley are public defenders in Dyersburg, Tennessee, who

allegedly represented Thomas at different times in his criminal case.
       Thomas alleges that Judge Moore violated his right to a fair trial by admitting certain

evidence. (ECF No. 1 at PageID 2.) Thomas says the arresting officers in his case

committed perjury by testifying at a pre-trial hearing that evidence in his matter was

destroyed by the Tennessee Bureau of Investigation crime lab but at trial testifying that the

evidence “made it to the evidence locker.” (Id.) Thomas also asserts Judge Moore denied

Thomas his right to appeal from a 2010 conviction. (ECF No. 1-1 at PageID 7.)

       Thomas alleges that his attorneys, Timothy Boxx and Noel Riley, violated his

constitutional rights in various ways. Boxx, says Thomas, called him stupid for turning

down a plea offer and violated his rights to a speedy trial and to subpoena witnesses. (Id.

at PageID 4-5.) Thomas allegedly complained about Boxx’s representation so Judge

Moore appointed Riley, who Thomas says then violated his same rights. (Id.) Thomas

also alleges Riley violated his right to due process on appeal by failing to contest the

destruction of evidence in his case, which Thomas asserts cost him his appeal. (Id.)

Thomas also alleges Riley has retaliated against him for complaints Thomas made about

Riley’s representation to the Tennessee Board of Professional Responsibility. (Id. at

PageID 6.) Thomas seeks monetary relief and professional repercussions against all parties

involved. (ECF No. 1 at PageID 3.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaint:

       (1)    is frivolous, malicious, or fails to state a claim upon which
              relief may be granted; or




                                              2
              (2)    seeks monetary relief from a defendant who is immune from
                     such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677–79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555–57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). “Accepting all

well-pleaded allegations in the complaint as true, the Court ‘consider[s] the factual

allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at

681). “[P]leadings that . . . are no more than conclusions, are not entitled to the assumption

of truth. While legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations.” Iqbal, 556 U.S. at 679; see also Twombly, 550 U.S. at

555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than a blanket assertion, of

entitlement to relief. Without some factual allegation in the complaint, it is hard to see

how a claimant could satisfy the requirement of providing not only ‘fair notice’ of the

nature of the claim, but also ‘grounds’ on which the claim rests.”).

       “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470

(citing Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally

frivolous would ipso facto fail to state a claim upon which relief can be granted.” Id. (citing

Neitzke, 490 U.S. at 328–29).

       Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
       1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for

                                              3
       relief. Statutes allowing a complaint to be dismissed as frivolous give judges
       not only the authority to dismiss a claim based on an indisputably meritless
       legal theory, but also the unusual power to pierce the veil of the complaint’s
       factual allegations and dismiss those claims whose factual contentions are
       clearly baseless. Unlike a dismissal for failure to state a claim, where a judge
       must accept all factual allegations as true, a judge does not have to accept
       fantastic or delusional factual allegations as true in prisoner complaints that
       are reviewed for frivolousness.

Id. at 471 (citations and internal quotation marks omitted).

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak,

415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se

complaint for failure to comply with “unique pleading requirements” and stating “a court

cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’” (quoting

Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); Payne v.

Sec’y of Treas., 73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua sponte dismissal of

complaint pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court nor the

district court is required to create Payne’s claim for her”); cf. Pliler v. Ford, 542 U.S. 225,

231 (2004) (“District judges have no obligation to act as counsel or paralegal to pro se

litigants.”); Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e

decline to affirmatively require courts to ferret out the strongest cause of action on behalf

of pro se litigants. Not only would that duty be overly burdensome, it would transform the


                                              4
courts from neutral arbiters of disputes into advocates for a particular party. While courts

are properly charged with protecting the rights of all who come before it, that responsibility

does not encompass advising litigants as to what legal theories they should pursue.”).

       Thomas’s complaint is filed pursuant to 42 U.S.C. § 1983, which provides:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress, except that in any action brought against a judicial officer for an act
       or omission taken in such officer’s judicial capacity, injunctive relief shall
       not be granted unless a declaratory decree was violated or declaratory relief
       was unavailable. For the purposes of this section, any Act of Congress
       applicable exclusively to the District of Columbia shall be considered to be
       a statute of the District of Columbia.

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Thomas’s complaint fails to state a claim against Judge Moore.             Judges are

absolutely immune from civil liability in the performance of their judicial functions.

Mireles v. Waco, 502 U.S. 9, 9-10 (1991); Stump v. Sparkman, 435 U.S. 349, 363 (1978);

Bright v. Gallia Cnty., Ohio, 753 F.3d 639, 648-49 (6th Cir. 2014); Leech v. DeWeese, 689

F.3d 538, 542 (6th Cir. 2012). Whether a judge or other official is entitled to absolute

immunity in a given case turns on a “functional” analysis. Harlow v. Fitzgerald, 457 U.S.

800, 810–11 (1982). The “touchstone” for applicability of absolute judicial immunity is


                                              5
“performance of the function of resolving disputes between parties, or of authoritatively

adjudicating private rights.” Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 435-36

(1993). Decisions regarding the admission of evidence and appointment of counsel are

unquestionably within the scope of the judicial function.      Thus, the claims against

Defendant Moore are barred by judicial immunity.

       Thomas alleges his attorneys were public defenders at the time they represented

him. Though attorneys employed as public defenders are paid by the State, “public

defenders do not ‘act under color of state law when performing a lawyer’s traditional

functions as counsel to a defendant in a criminal proceeding.’” Powers v. Hamilton Cnty.

Public Defender Com’n, 501 F.3d 592, 611 (6th Cir. 2007) (quoting Polk Cnty. v. Dodson,

454 U.S. 312, 325 (1981)). Even if Boxx and Riley were private attorneys appointed by

the court to represent Thomas, courts have uniformly held that private attorneys are not

state actors who can be sued under § 1983. See Deas v. Potts, 547 F.2d 800 (4th Cir. 1976)

(“A private attorney who is retained to represent a criminal defendant is not acting under

color of state law, and therefore is not amendable to suit under § 1983.”); Mulligan v.

Schlachter, 389 F.2d 231, 233 (6th Cir. 1968) (private attorney who is appointed by the

court does not act under color of state law).

       For all of the foregoing reasons, Thomas’s complaint is subject to dismissal in its

entirety for failure to state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

                                                6
(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form

of notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Gonzalez-Gonzalez

v. United States, 257 F.3d 31, 37 (1st Cir. 2001) (“This does not mean, of course, that every

sua sponte dismissal entered without prior notice to the plaintiff automatically must be

reversed. If it is crystal clear that . . . amending the complaint would be futile, then a

sua sponte dismissal may stand.”); Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001)

(“We agree with the majority view that sua sponte dismissal of a meritless complaint that

cannot be salvaged by amendment comports with due process and does not infringe the

right of access to the courts.”). In this case, the Court concludes that leave to amend is not

warranted.

       In conclusion, the Court DISMISSES Thomas’s complaint for failure to state a

claim on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend is DENIED.

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal

by Thomas in this case would be taken in good faith. The good faith standard is an

objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962).               It would be

inconsistent for a district court to determine that a complaint should be dismissed prior to

service on the Defendants but has sufficient merit to support an appeal in forma pauperis.

See Williams v. Kullman, 722 F.2d 1048, 1050 n.1 (2d Cir. 1983). The same considerations

that lead the Court to dismiss this case for failure to state a claim also compel the conclusion

that an appeal would not be taken in good faith. Therefore, it is CERTIFIED, pursuant to

                                               7
28 U.S.C. § 1915(a)(3), that any appeal in this matter by Thomas would not be taken in

good faith.

        The Court must also address the assessment of the $505 appellate filing fee if

Thomas nevertheless appeals the dismissal of this case. A certification that an appeal is

not taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in § 1915(b).                      See McGore v.

Wrigglesworth, 114 F.3d 601, 610–11 (6th Cir. 1997), partially overruled on other grounds

by LaFountain, 716 F.3d at 951. McGore sets out specific procedures for implementing

the PLRA, §§ 1915(a)–(b). Therefore, the Plaintiff is instructed that if he wishes to take

advantage of the installment procedures for paying the appellate filing fee, he must comply

with the procedures set out in the PLRA and McGore by filing an updated in forma

pauperis affidavit and a current, certified copy of his inmate trust account for the six

months immediately preceding the filing of the notice of appeal.

        Finally, for analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Thomas,

this is the third dismissal of one of his cases as frivolous or for failure to state a claim.1

This “strike” shall take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct.

1759, 1763–64 (2015).




        1
          Thomas previously filed Thomas v. Barr, et al., No. 1:11-cv-01378-JDT-egb (W.D.
Tenn. Aug. 7, 2012) (dismissed for failure to state a claim), and Thomas v. Moore, et al.,
No. 1:17-cv-01071-JDB-cgc (W.D. Tenn. Oct. 22, 2018) (dismissed as malicious). The Court
specifically noted in case No. 1:17-cv-01071-JDB-cgc that “[a]ny subsequent action filed by
Plaintiff that is dismissed for frivolity, maliciousness, or failure to state a claim will count as his
third ‘strike’ for purposes of 28 U.S.C. § 1915(g).” (ECF No. 7 at PageID 36.)

                                                   8
       Section 1915(g) provides:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action
       or appeal in a court of the United States that was dismissed on the ground
       that it is frivolous, malicious, or fails to state a claim upon which relief may
       be granted, unless the prisoner is under imminent danger of serious physical
       injury.

28 U.S.C. § 1915(g). Consequently, Thomas is warned that he will be barred from filing

any further actions in forma pauperis while he is a prisoner within the meaning of 28 U.S.C.

§ 1915(h) unless he is in imminent danger of serious physical injury. If any new civil

action filed by Thomas is not accompanied by the entire $400 civil filing fee, the complaint

must contain allegations sufficient to show that, at the time of filing the action, he is in

imminent danger of serious physical injury. If the new complaint does not sufficiently

allege imminent danger, it will be dismissed without prejudice; Thomas would then have

an opportunity to file, within 28 days, a motion to re-open the case accompanied by the

entire civil filing fee.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              9
